J-S27012-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    STEVEN JON KUNSELMAN                       :
                                               :
                       Appellant               :   No. 410 WDA 2021

       Appeal from the Judgment of Sentence Entered December 2, 2020
      In the Court of Common Pleas of Clarion County Criminal Division at
                        No(s): CP-16-CR-0000403-2019


BEFORE:      OLSON, J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY OLSON, J.:                            FILED: January 11, 2022

        Appellant, Steven Jon Kunselman, appeals from the December 2, 2020

judgment of sentence imposing 60 to 120 months’ incarceration after a jury

found Appellant guilty of persons not to possess, use, manufacture, control,

sell, or transfer a firearm, 18 Pa.C.S.A. § 6105(a)(1).1 We affirm.

        The trial court summarized the procedural history as follows:


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 The trial court entered its judgment of sentence on December 2, 2020.
Appellant filed an omnibus post-sentence motion that the trial court denied on
February 26, 2021. Appellant’s notice of appeal stated he was appealing the
February 26, 2021 order denying his post-sentence motions. “[I]n criminal
matters[,] an appeal properly lies from the judgment of sentence made final
by the disposition of the post-sentence motions.” Commonwealth v. Enix,
192 A.3d 78, 79 n.1 (Pa. Super. 2018) (citation omitted). Therefore,
Appellant’s appeal properly lies from the December 2, 2020 judgment of
sentence. The case caption has been corrected accordingly.
J-S27012-21


       [Appellant] was arrested by the Pennsylvania State Police on June
       5, 2019. [Following his arrest, Appellant] was placed in the
       Clarion County jail that same day on a probation detainer at [trial
       court] docket CP-16-CR-297-2016 [(“Case CR-297-2016”)]. On
       August 9, 2019, the criminal complaint was filed in [the instant]
       case. [Appellant] was arraigned on the charges [filed in this case]
       on August 12, 2019, and bail was set at [$65,000.00. Appellant]
       remained in the Clarion County jail on the aforementioned
       probation detainer [and because he did not post bail in the instant
       case]. On March 4, 2020, [the trial] court entered an order
       granting [Appellant’s] pre-trial motion pursuant to Rule 600 of the
       Pennsylvania Rules of Criminal Procedure and set his bail [in the
       instant case] at nominal bail.[2] On July 14, 2020, [Appellant] had
       a Gagnon II[3] probation violation hearing on the probation
       detainer at [Case CR-297-2016] and was sentenced to serve a
       maximum sentence of two [] years[’ incarceration] less one []
       day, with credit given in the amount of [665] days [for] time
       served. Upon serving this [revocation] sentence, [Appellant] was
____________________________________________


2 Rule 600(B) states that, “[e]xcept in cases in which the defendant is not
entitled to release on bail as provided by law, no defendant shall be held in
pretrial incarceration in excess of [] 180 days from the date on which the
complaint is filed[.]” Pa.R.Crim.P. 600(B). On March 4, 2020, the trial court
granted Appellant’s motion for nominal bail because he had been held in
pre-trial incarceration in excess of 180 days from the date the criminal
complaint had been filed. See Trial Court Order, 3/4/20.

3 Gagnon v. Scarpelli, 411 U.S. 778 (1973); see also Commonwealth v.
Ferguson, 761 A.2d 613 (Pa. Super. 2000) (explaining that, when a parolee
or probationer is detained pending a revocation hearing, due process requires
a determination at the pre-revocation hearing (Gagnon I hearing) of probable
cause to believe a violation was committed, and upon finding of probable
cause, a second, more comprehensive hearing (Gagnon II hearing) follows
before the trial court makes its final revocation decision). We note that when
a revocation hearing is conducted before the disposition (either by trial or
guilty plea) of new charges, as is the procedural posture of the case sub judice,
as discussed infra, the revocation hearing is commonly, and more properly,
known as a ”Daisey-Kates” hearing. See Commonwealth v. Moriarty, 180
A.3d 1279, 1282 n.3 (Pa. Super. 2018); see also Commonwealth v. Kates,
305 A.2d 701 (Pa. 1973). Nonetheless, because the parties and the trial court
refer to Appellant’s revocation hearing as a Gagnon II hearing, for ease of
disposition, we will continue to use the same terminology.


                                           -2-
J-S27012-21


       released from the Clarion County jail on September 17, 2020[,
       because in addition to serving the revocation sentence, he also
       posted nominal bail in the instant case.]

       At the October 26, 2020 jury trial, [Appellant] was convicted of
       one count of [persons not to possess, use, manufacture, control,
       sell, or transfer a firearm] under 18 [Pa.C.S.A.] § 6105(a)(1), a
       [second-degree] felony[.] Following the trial, [the trial] court
       ordered [Appellant’s] bail be reinstated to [$65,000.00.
       Appellant] was reincarcerated on October 26, 2020, but posted []
       bail on October 31, 2020[,] and was released. On December 2,
       2020, [Appellant] was sentenced to serve not less than [60]
       months[’] nor more than [120] months[’ incarceration], with
       credit given in the amount of five [] days [for] time served.

Trial Court Opinion, 2/26/21, at 1-2 (extraneous capitalization omitted).4

       On December 14, 2020, Appellant filed a timely omnibus post-sentence

motion.5     On January 8, 2021, the Commonwealth filed a response to

Appellant’s omnibus post-sentence motion.        The trial court entertained

argument on Appellant’s omnibus post-sentence motion on January 25, 2021

and denied said motion on February 26, 2021. This appeal followed.6

____________________________________________


4For ease of identification, we have assigned page numbers to the trial court’s
unpaginated February 26, 2021 opinion.

5 Post-sentence motions must be filed within 10 days following the imposition
of sentence. Pa.R.Crim.P. 720(A)(1). In the case sub judice, the tenth day
following the December 2, 2020 judgment of sentence was Saturday,
December 12, 2020. When the last day of a period of time referred to in a
statute or procedural rule falls on a Saturday or Sunday, such day shall be
omitted from the computation. See 1 Pa.C.S.A. § 1908. As such, Appellant’s
omnibus post-sentence motion filed on Monday, December 14, 2020, was
timely filed.

6Both Appellant and the trial court complied with Pa.R.A.P. 1925. In its Rule
1925(a) opinion, the trial court stated that it relied on its February 26, 2021



                                           -3-
J-S27012-21



       Appellant raises the following issues for our review:

       1.     Whether the trial court abused its discretion in denying
              [Appellant’s] post-sentence motion seeking dismissal of his
              charges due to [a] violation of his rights to a speedy trial
              and due process under the law?

       2.     Whether the trial court abused its discretion in denying
              [Appellant] credit against his minimum and maximum
              sentence [in the instant case for pre-trial incarceration
              imposed because Appellant did not post or secure bail]?

Appellant’s Brief at 4 (extraneous capitalization omitted).

       Appellant’s first issue challenges the trial court’s denial of his

post-sentence motion seeking the dismissal of all charges with prejudice on

the grounds that the Commonwealth violated Rule 600 and his due process

right to a speedy trial. Id. 11-20.

       When reviewing a trial court's decision in a Rule 600 case, an
       appellate court will reverse only if the trial court abused its
       discretion. An abuse of discretion is not merely an error of
       judgment, but if in reaching a conclusion the law is overridden or
       misapplied, or the judgment exercised is manifestly unreasonable,
       or the result of partiality, prejudice, bias or ill-will[,] discretion is
       abused. Our scope of review is limited to the record evidence
       from the Rule 600 hearing and the findings of the [trial] court,
       viewed in the light most favorable to the prevailing party.

Commonwealth v. Bradford, 46 A.3d 693, 700 (Pa. 2012) (citations and

quotation marks omitted).




____________________________________________


opinion that accompanied its order denying Appellant’s                       omnibus
post-sentence motion. See Trial Court Opinion, 4/20/21.


                                           -4-
J-S27012-21



       When a criminal complaint has been filed against a defendant, Rule 600

requires the Commonwealth to commence the trial within 365 days from the

date on which the criminal complaint was filed.7             See Pa.R.Crim.P.

600(A)(2)(a). A trial is deemed to commence on, inter alia, the date the trial

court calls the case to trial.       See Pa.R.Crim.P. 600(A)(1).   In calculating

whether a defendant’s trial commenced within 365 days of the date the

criminal complaint was filed, only periods of delay “caused by the

Commonwealth when the Commonwealth has failed to exercise due diligence

shall be included in the computation of the time[.]”          See Pa.R.Crim.P.

600(C)(1). Otherwise, “[a]ny other periods of delay shall be excluded from

the computation” of the 365-day calculation.         Id.   Stated another way,

excludable time is a time delay caused by a defendant, or the defendant’s

counsel, or caused by circumstances beyond the control of the Commonwealth

despite its due diligence.            Colon, 87 A.3d at 358-359; see also

Commonwealth v. Andrews, 213 A.2d 1004, 1013 (Pa. Super. 2019)

(finding no Rule 600 violation when the trial court’s congested docket caused

the delay, rather than the Commonwealth’s lack of due diligence), appeal

denied, 222 A.3d 376 (Pa. 2019).




____________________________________________


7Rule 600 was adopted “to protect [a] defendant's constitutional rights to a
speedy trial under the Sixth Amendment of the United States Constitution and
Article I, Section 9 of the Pennsylvania Constitution[.]” Commonwealth v.
Colon, 87 A.3d 352, 356 (Pa. Super. 2014).


                                           -5-
J-S27012-21



       Here, Appellant asserts that, because criminal charges were filed against

him on August 9, 2019, the mechanical run date8 for assessing a Rule 600

violation was August 9, 2020.           Appellant’s Brief at 11.   Appellant further

asserts that his jury trial commenced on October 26, 2020, 78 days after the

mechanical run date. Id. Appellant argues that even though our Supreme

Court suspended Rule 600 from March 19, 2020, to June 1, 2020, due to the

COVID-19 global pandemic, the trial court erred in excluding the suspension

period (74 days) in assessing whether a Rule 600 violation occurred because

the Court of Common Pleas in Clarion County proceeded with criminal trials

during this suspension period. Id. at 12-13. Appellant further contends that

the trial court erred in excluding 56 days from the calculation based upon an

order granting a joint continuance of Appellant’s pre-trial conference because

the Commonwealth had not turned over “outstanding mandatory discovery”

and “would not have been ready to proceed [to trial] at that time regardless”

of the continuance. Id. at 13.

       In denying Appellant’s post-sentence motion requesting the dismissal of

his criminal charges with prejudice for a violation of Rule 600, the trial court

stated,

       the criminal complaint was filed on August 9, 2019, and
       [Appellant] was brought to trial on October 26, 2020, totaling
       [445] days.    [Appellant] argues that, even considering the
       suspension of Rule 600 by [our] Supreme Court during this time
____________________________________________


8 The “mechanical run date” for Rule 600 purposes is 365 days after the
criminal complaint was filed. Colon, 87 A.3d at 358.


                                           -6-
J-S27012-21


       period, he was brought to trial [370 days] after he was charged in
       violation of Rule 600. [Appellant] also argues that all time should
       run against the Commonwealth because he did not delay his trial
       in any way.       Whereas, the Commonwealth contends that
       [Appellant] is not entitled to a dismissal of charges based on Rule
       600 as some of the delay was attributable to [Appellant].

       [The trial] court issued an order dated March 6, 2020, which
       continued the pre[-]trial conference that was to be held that date
       to May 1, 2020, after receiving a joint motion for continuance "in
       order to afford the new public defender who [was] to be appointed
       to this case ample time to prepare for trial." Additionally, after
       receiving [Appellant’s] omnibus pre[-]trial motion, [the trial] court
       issued an order dated April 23, 2020, which cancelled the
       pre[-]trial conference scheduled for May 1, 2020, and scheduled
       a hearing on [Appellant’s omnibus pre-trial] motion. After the
       [trial] court ruled on [Appellant’s omnibus pre-trial] motion on
       June 30, 2020, a criminal [pre-trial] conference was scheduled for
       July 15, 2020, and the case proceeded [to trial] without delay by
       either party. Consequently, it is evident that a portion of the
       [370-]day delay was caused by [Appellant]. Specifically, the time
       period between March 6, 2020[,] to May 1, 2020, which afforded
       [Appellant’s] new counsel time to become familiar with
       [Appellant’s] case.

Trial Court Opinion, 2/26/21, 5-6 (footnote and extraneous capitalization

omitted).

       A review of the record demonstrates that 444 days elapsed between the

time the criminal complaint was filed against Appellant on August 9, 2019,

and the start of Appellant’s jury trial on October 26, 2020.9         During this

444-day period, our Supreme Court suspended the requirements of Rule 600

in criminal cases, such as Appellant’s case, for a period of 74 days (from March

____________________________________________


9 The trial court erroneously included the start date of Appellant’s trial in its
calculation of 445 days between the filing of the criminal complaint and the
start of Appellant’s jury trial.


                                           -7-
J-S27012-21



19, 2020, until June 1, 2020).10 Because the Rule 600 suspension applied to

all judicial districts in the Commonwealth of Pennsylvania, the fact that the

Court of Common Pleas of Clarion County continued to hold criminal trials is

of no consequence. Therefore, in calculating a potential Rule 600 violation,

the 444-day lapse of time between the filing of the criminal complaint and

Appellant’s trial was properly reduced by 74 days to 370 days.

       This 370-day period was further reduced as a result of the delay caused

by the joint request for a continuance of the pre-trial conference and the filing

of, and resolution of, Appellant’s omnibus pre-trial motion. The trial court

____________________________________________


10Having declared a statewide judicial emergency due to the COVID-19 global
pandemic, our Supreme Court ordered that as of March 19, 2020,

       [Rule 600(C)] is hereby SUSPENDED in all judicial districts
       during the period of the statewide judicial emergency. The
       purport of this directive is that the time period of the statewide
       judicial emergency SHALL BE EXCLUDED from the time calculation
       under Rule 600(C). Nothing in this Order, however, or its local
       implementation, shall affect a criminal defendant's right to a
       speedy trial under the United States and Pennsylvania
       Constitutions - albeit that the circumstances giving rise to this
       Order and the suspension may be relevant to the constitutional
       analysis.

In re General Statewide Judicial Emergency, 228 A.3d 1283, 1287 (Pa.
2020) (emphasis added). The suspension of Rule 600 was subsequently
extended to June 1, 2020.        See In re General Statewide Judicial
Emergency, 229 A.3d 229 (Pa. 2020) (extending the Rule 600 suspension
until April 30, 2020); see also In re General Statewide Judicial
Emergency, 230 A.3d 1015 (Pa. 2020) (extending the Rule 600 suspension
until June 1, 2020); In re General Statewide Judicial Emergency, 234
A.3d 408 (Pa. 2020) (declaring that the Rule 600 suspension shall end on June
1, 2020).


                                           -8-
J-S27012-21



granted the joint request for a continuance on March 6, 2020, and the lapse

of time attributable to the continuance before Rule 600 was suspended

statewide on March 19, 2020, was 13 days.           Appellant filed his omnibus

pre-trial motion on April 23, 2020, after Rule 600 had been suspended. The

trial court did not file its order denying Appellant’s omnibus pre-trial motion

until June 30, 2020, so the lapse of time between June 1, 2020, when the Rule

600 suspension was lifted, and the trial court’s order denying the omnibus

pre-trial motion was 29 days. Thus, the 370-day period was further reduced

by 42 days (13 days + 29 days). In calculating a potential Rule 600 violation,

only 328 days elapsed between the filing of the criminal complaint and when

the Commonwealth commenced Appellant’s jury trial; far short of the

permissible 365 days in which the Commonwealth must bring a defendant to

trial. Therefore, we discern no abuse of discretion in the trial court’s denial of

Appellant’s omnibus post-sentence motion raising a Rule 600 violation.

Consequently, Appellant’s first issue is without merit.11
____________________________________________


11 To the extent that Appellant argues, in the alternative, that the lapse of
time between the filing of the criminal complaint and the commencement of
his jury trial violated his due process right to a speedy trial, we find this claim
waived. See Appellant’s Brief at 13 (asserting that, “if a [trial] court
determines that a defendant’s rights were not violated pursuant to Rule 600,
then a constitutional analysis on due process grounds is required”); see also
Colon, 87 A.3d at 356 (stating, “[a] speedy trial analysis thus mandates a
two-step inquiry: (1) whether the delay violated [Rule 600]; and, if not, then
(2) whether the delay violated the defendant's right to a speedy trial
guaranteed by the Sixth Amendment to the United States Constitution and by
Article I, Section 9 of the Pennsylvania Constitution” (citation and original
brackets omitted, emphasis in original)). To properly preserve a violation of



                                           -9-
J-S27012-21



       Appellant’s second issue raises an illegal sentence claim on the ground

the trial court failed to properly award credit for time served. Appellant’s Brief

at 20-22; see also Commonwealth v. Gibbs, 181 A.3d 1165, 1166

(Pa. Super. 2018) (stating that, “[a] claim asserting that the trial court failed

to award credit for time served implicates the legality of the sentence”).

       Issues relating to the legality of a sentence are questions of law.
       Our standard of review over such questions is de novo and the
       scope of review is plenary.

Gibbs, 181 A.3d at 1166.

       Section 9760 of the Pennsylvania Sentencing Code, governing how a

trial court applies credit for time served, states, in pertinent part,

       Credit against the maximum term and any minimum term shall be
       given to the defendant for all time spent in custody as a result of
____________________________________________


the constitutional right to a speedy trial claim for appellate review, however
the defendant must raise such a claim in a motion before the trial court. See
Commonwealth v. Martz, 232 A.3d 801, 812 (Pa. Super. 2020); see also
Colon, 87 A.3d 356-357 n.2 (holding that, a trial court’s analysis of a Rule
600 violation is distinctly different than a claim of an unconstitutional speedy
trial violation); Commonwealth v. Leaner, 202 A.3d 749, 765 n.3
(Pa. Super. 2019) (stating that, a defendant waives a violation of a
constitutional right to a speedy trial claim if such a claim is not presented to
the trial court), appeal denied, 216 A.3d 226 (Pa. 2019); Commonwealth v.
Johnson, 33 A.3d 122, 126 (Pa. Super. 2011) (stating, “claims not raised in
the trial court may not be raised for the first time on appeal”), appeal denied,
47 A.3d 845 (Pa. 2012). A review of Appellant’s omnibus post-sentence
motion demonstrates that Appellant did not raise a separate constitutional
challenge apart from the Rule 600 claim.               See Appellant’s Omnibus
Post-Sentence Motion, 12/14/20, ¶¶26-39 (seeking the “dismissal of all
charges [in the instant case] with prejudice [] pursuant to a violation of [Rule
600]”). Therefore, because Appellant did not raise a claim before the trial
court that his constitutional right to a speedy trial had been violated, he cannot
raise such a claim for the first time on appeal. Thus, the claim is waived.


                                          - 10 -
J-S27012-21


      the criminal charge for which a prison sentence is imposed or as
      a result of the conduct on which such a charge is based. Credit
      shall include credit for time spent in custody prior to trial, during
      trial, pending sentence, and pending the resolution of an appeal.

42 Pa.C.S.A. § 9760(1).

      Our Supreme Court in Gaito v. Pennsylvania Bd. of Probation and

Parole, 412 A.2d 568 (Pa. 1980) set forth rules governing the award of credit

for time served when a defendant has been detained both for a parole or

probation violation and prior to trial on new criminal charges. In relevant part,

Gaito states:

      if a defendant is being held in custody solely because of a detainer
      lodged by the [Pennsylvania Board of Probation and Parole] and
      has otherwise met the requirements for bail on the new criminal
      charges, the time which he spent in custody shall be credited
      against his original sentence. If a defendant, however, remains
      incarcerated prior to trial because he has failed to satisfy bail
      requirements on the new criminal charges, then the time spent in
      custody shall be credited to his new sentence.

Gaito, 412 A.2d at 571 (emphasis in original).        The Gaito Court further

recognized that “if a [defendant] is not convicted, or if no new sentence is

imposed for that conviction on the new charge, the pre-trial custody time must

be applied to the [defendant’s] original sentence.” Id. at 571 n.6. Recently,

our Supreme Court in Smith v. Pennsylvania Bd. of Probation and Parole,

171 A.3d 759 (Pa. 2017) stated,

      Gaito remains the general law in this Commonwealth respecting
      how credit should be allocated for a convicted parole [or
      probation] violator who receives a new sentence of incarceration,
      and the exception to Gaito, set forth at footnote 6 and further
      developed in [Martin v. Pennsylvania Bd. of Probation and
      Parole, 80 A.2d 299 (Pa. 2003)], is limited to cases in which a

                                     - 11 -
J-S27012-21


      convicted parole [or probation] violator receives a term of
      incarceration for new charges that is shorter than his pre-sentence
      confinement, such that application of the general Gaito rule would
      result in excess incarceration.

Smith, 171 A.3d at 768. While the nuances of awarding credit for time served

can be daunting, the hallmark principles in awarding such credit remain as

follows: (1) that pursuant to Section 9760, a defendant must be awarded

credit for time served, and (2) that credit for time served may only be awarded

once. See 42 Pa.C.S.A. § 9760(1); see also Commonwealth v. Hollawell,

604 A.2d 723 (Pa. Super. 1992) (stating that, Pennsylvania courts do not deal

in “volume discounts” and a defendant may not receive a “windfall” on

sentencing by having credit for time served awarded more than once).

      Here, the record demonstrates that Appellant was arrested due to

circumstances that eventually led to the filing of firearms charges against him.

On the same day of his arrest, Appellant was detained on a probation violation.

Appellant remained incarcerated solely as a result of the detainer from June

5, 2019, until August 12, 2019, a total of 68 days.      On August 12, 2019,

Appellant was arraigned on the new charges and bail was set at $65,000.00.

Because Appellant failed to post bail, Appellant remained incarcerated as a

result of both the new charges, as well as the detainer, from August 12, 2019,

until July 14, 2020, a total of 337 days. On July 14, 2020, the trial court held

a Gagnon II hearing, at the conclusion of which the trial court found Appellant

violated his probation and resentenced him to 729 days’ incarceration. As

part of his revocation sentence, the trial court awarded Appellant 405 days



                                     - 12 -
J-S27012-21



credit for time served (68 days + 337 days).           Appellant subsequently

remained incarcerated for an additional 65 days in order to fulfil his revocation

sentence.12 Upon completing his revocation sentence, and after posting bail

related to his new charges, Appellant was released from incarceration.

       On October 26, 2020, Appellant was convicted of the aforementioned

firearms violation and bail was set at $65,000.00. Appellant posted bail on

October 31, 2020, and was released from prison. On December 2, 2020, the

trial court sentenced Appellant to 60 to 120 months’ incarceration for his

aforementioned firearms conviction. As part of Appellant’s sentence, the trial

court awarded Appellant credit for time served of 5 days for the period of

October 26, 2020, to October 31, 2020.

       Appellant asserts that the trial court erred in awarding him credit for

time served, claiming that he was entitled to an additional 402 days (337

days + 65 days) for time served. Appellant’s Brief at 21-22. The sentencing

principles set forth in Gaito, supra, and its progeny, required the trial court

to award credit for the 402 days of time served towards Appellant’s sentence

imposed on the firearms conviction because he was incarcerated pending trial

on the new charges and was unable to post bail. The record demonstrates,

and Appellant concedes, that he received credit for 402 days against his
____________________________________________


12 In resentencing Appellant and awarding credit for 405 days of time served,
the trial court also credited Appellant with 260 days presumably for time
served prior to June 5, 2019.         Therefore, upon serving the 65 days’
incarceration after the Gagnon II hearing, Appellant completed 729 days of
incarceration and fulfilled the revocation sentence.


                                          - 13 -
J-S27012-21



revocation sentence.      See Appellant’s Brief at 7 (stating that, Appellant

received credit towards his violation of probation sentence for the time he was

“incarcerated on both the detainer and monetary bail”).        Appellant is not

entitled, as he asserts, to receive credit more than once for this time.

Consequently, while the trial court technically erred in applying the sentencing

principles of Gaito, supra, and its progeny, Appellant is ineligible to receive

a windfall in the form of credit for time served that has already been applied

toward his revocation resentence.

      Judgment of sentence affirmed.

      Judge Nichols joins.

      Judge Colins concurs in the result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/11/2022




                                     - 14 -